*679The defendant’s arguments that he was too intoxicated to form the requisite intent, and that he did not perform a voluntary act, were presented to and rejected by the trier of fact. Ample evidence supported the verdict of guilt (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Watson, 111 AD2d 419).
We have examined the defendant’s remaining contentions, including those advanced in his pro se supplemental brief, and have found them to be without merit. Thompson, J. P., Bracken, Eiber and Spatt, JJ., concur.